      Case 1:20-cv-00081-YK-EB Document 128 Filed 03/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENJAMIN ELLIS FREEDLAND,                  :
     Plaintiff,                            :
                                           :             No. 1:20-cv-00081
             v.                            :
                                           :             (Judge Kane)
BETH MATTINGLY, et al.,                    :
     Defendants                            :

                                       ORDER

      AND NOW, on this 17th day of March 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants Mattingly and Jenkins’s motion to dismiss (Doc. No. 77) is GRANTED;

      2. Plaintiff’s motion to amend his complaint (Doc. No. 105) is DENIED. Plaintiff may
         not file an amended complaint in the above-captioned action;

      3. Plaintiff’s claims against Defendant Angelini are DISMISSED WITH PREJUDICE
         for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.
         § 1915A(b)(1);

      4. Plaintiff’s motion seeking emergency preliminary injunctive relief (Doc. No. 124) is
         DENIED; and

      5. The Clerk of Court is directed to CLOSE the above-captioned action.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
